Appellate Case: 21-9562    Document: 010110725741       Date Filed: 08/17/2022    Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                                       PUBLISH                                Tenth Circuit

                      UNITED STATES COURT OF APPEALS                        August 17, 2022

                                                                         Christopher M. Wolpert
                              FOR THE TENTH CIRCUIT                          Clerk of Court
                          _________________________________

  MAYRA VERONICA ESTRADA-
  CARDONA,

        Petitioner,

  v.                                                          No. 21-9562

  MERRICK B. GARLAND, United States
  Attorney General,

        Respondent.
                          _________________________________

                       Petition for Review of an Order from the
                             Board of Immigration Appeals

                          _________________________________

 Jennifer M. Smith of Jennifer Smith Law Office, Glenwood Spring, Colorado (Mark R.
 Barr of Lichter Immigration, Denver, Colorado, with her on the briefs), for Petitioner.

 Keith McManus, Office of Immigration Litigation (Brian Boynton, Acting Assistant
 Attorney General, Civil Division; Jessica E. Burns, Senior Litigation Counsel, Office of
 Immigration Litigation; Spencer S. Shucard, Trial Attorney, Office of Immigration
 Litigation, on the brief), United States Department of Justice, Washington, D.C., for
 Respondent.
                         _________________________________

 Before HARTZ, BALDOCK, and McHUGH, Circuit Judges.
                   _________________________________

 BALDOCK, Circuit Judge.
                     _________________________________
Appellate Case: 21-9562    Document: 010110725741        Date Filed: 08/17/2022    Page: 2



       The Attorney General may allow otherwise-removable aliens to remain in the

 country if, among other things, they have accrued 10 years of continuous physical

 presence in the United States. We call this form of discretionary relief “cancellation

 of removal.” Under the statutory “stop-time rule,” the period of continuous physical

 presence ends (A) when the alien is served with a notice to appear, or (B) when the

 alien has committed certain criminal offenses. 8 U.S.C. § 1229b(d)(1). Nothing more,

 nothing less. In the latest installment of “What Triggers the Stop-Time Rule?” the

 Government asks us to hold that the issuance of a final order of removal is a third,

 extra-statutory event sufficient to stop the clock. The plain language of the statute

 supports no such conclusion. Declining to read ambiguity into a statute where none

 exists, we hold a final order of removal does not stop the accrual of continuous physical

 presence.

                                            I.

       In 2002, Petitioner Mayra V. Estrada-Cardona entered the United States on a

 tourist visa which she subsequently overstayed. She resided in the United States with

 her two United States citizen children: A.E. and L.E. A.E. suffers from mental and

 physical disabilities, some of which are likely to be lifelong. While in the United

 States, Petitioner played a key role in ensuring A.E. received physical therapy and

 special education support—both vital to A.E.’s wellbeing and continued progress.

       All was quiet until May 29, 2009, when police arrested Petitioner for driving

 without a license. She pleaded guilty and paid the associated fines. As a result of the

 traffic violation, Immigration and Customs Enforcement (“ICE”) detained Petitioner

                                            2
Appellate Case: 21-9562    Document: 010110725741        Date Filed: 08/17/2022   Page: 3



 and began removal proceedings.         Pursuant to the then-prevailing practice, the

 Government issued Petitioner a notice to appear ordering her to appear before an

 immigration judge on a date and time “to be set.” Five months later, the Government

 sent Petitioner a notice of hearing setting the date and time of her hearing.

       At the hearing, Petitioner appeared unrepresented and conceded the charge

 contained in the notice to appear—rendering her removable. At the time, Petitioner

 was in the country for at most seven years, making her statutorily ineligible for any

 discretionary relief from removal. The immigration judge therefore ordered Petitioner

 to voluntarily depart the United States.

       A month later, Petitioner filed a flurry of motions. One of these motions, a

 motion to stay the voluntary departure pending the resolution of her other motions,

 effectively converted her voluntary departure into a removal.             See 8 C.F.R.

 § 1240.26(b)(3)(iii), (e)(1). Petitioner’s other motions were denied by the BIA on

 January 23, 2013. Every year—from 2013 to 2017—Petitioner requested a stay of

 removal, and every year ICE approved her request. That is, until ICE denied her most

 recent request on December 28, 2017. ICE did not take any immediate action to

 remove Petitioner from the United States, only requiring her to attend regular check-

 ins at the local ICE office. ICE finally detained Petitioner and initiated removal on

 September 30, 2020.

       In the period between the denial of Petitioner’s request to stay removal and her

 removal, Petitioner filed two post-proceeding motions which set up the issue in this

 appeal. In what the parties call Motion II, Petitioner asked the BIA to reopen the

                                            3
Appellate Case: 21-9562     Document: 010110725741      Date Filed: 08/17/2022    Page: 4



 removal proceedings pursuant to the then-recent Supreme Court case Pereira v.

 Sessions, 138 S. Ct. 2105 (2018). Based on Pereira, Petitioner continued to accrue

 presence for cancellation of removal—a form of discretionary relief the Attorney

 General can grant otherwise-removable aliens—even after receiving the notice to

 appear because it was not “a notice to appear under section 1229(a).” 8 U.S.C.

 § 1229b(d)(1)(A). The notice to appear failed to specify the “time and place at which

 the proceedings will be held.” Id. § 1229(a)(1)(G)(i). Because the notice to appear

 did not stop the clock, Petitioner insisted that she had the requisite presence to be

 eligible for cancellation of removal because she had been in the country for 16 years.

 See § 1229b(b)(1)(A) (requiring 10 years of continuous physical presence in United

 States to be eligible for cancellation of removal). The BIA, recognizing the force of

 Petitioner’s argument, found a new reason to cut Petitioner’s presence short: the

 Government’s subsequent notice of hearing detailing the time and place of the hearing

 “perfected” the initially defective notice to appear triggering the stop-time rule. See

 Mendoza-Hernandez, 27 I. & N. Dec. 520, 529 (B.I.A. 2019). Because the notice of

 hearing “perfected” the notice to appear on October 28, 2009—seven years after

 Petitioner entered the United States—she was not, according to the BIA, eligible for

 cancellation of removal.

       The BIA’s notice-by-installment theory was short-lived. In 2020, we held “the

 stop-time rule is not triggered by the combination of an incomplete notice to appear

 and a notice of hearing.” Banuelos-Galviz v. Barr, 953 F.3d 1176, 1184 (10th Cir.

 2020). And in 2021, the Supreme Court agreed. Niz-Chavez v. Garland, 141 S. Ct.

                                           4
Appellate Case: 21-9562    Document: 010110725741         Date Filed: 08/17/2022    Page: 5



 1474 (2021). After our decision in Banuelos-Galviz, Petitioner filed another post-

 proceeding motion—which the parties call Motion III—arguing once again that the

 BIA should reopen her proceedings given her apparent eligibility for cancellation of

 removal.1 Dusting off its old precedent, the BIA invoked the so-called “final-order

 rule” to cut Petitioner’s presence short. The stop-time rule’s predecessor, the final-

 order rule cuts off presence when a final order of removal is issued. See Garcia, 24 I.

 & N. Dec. 179, 181 (B.I.A. 2007). Applying this rule, the BIA held Petitioner was not

 eligible for cancellation of removal because the immigration judge issued the order to

 voluntarily depart, which qualifies as a final order of removal, when Petitioner had

 accrued, at most, eight years of physical presence. Additionally, because Motion III

 was both time- and number-barred, 8 C.F.R. § 1003.2(c)(2) (limiting aliens to one

 motion to reopen filed no later than 90 days after the final administrative decision), the

 BIA concluded by declining to exercise sua sponte authority to reopen the proceedings

 and holding there were no extraordinary circumstances which would warrant equitable

 tolling. This petition for review followed.

                                            II.

       We have statutory jurisdiction to review the BIA’s denial of a motion to reopen

 under 8 U.S.C. § 1252(a)(1) and 28 U.S.C. § 2342. Mata v. Lynch, 576 U.S. 143, 147

 (2015). Our statutory jurisdiction, however, is limited to reviewing constitutional or


       1
         Motion III asked the BIA to “reconsider and reopen the proceedings.”
 Throughout the opinion, we refer to Motion III as a motion to reopen but it might also
 be properly characterized as a motion to reconsider.

                                               5
Appellate Case: 21-9562    Document: 010110725741        Date Filed: 08/17/2022    Page: 6



 legal questions. See 8 U.S.C. § 1252(a)(2)(B), (D); Patel v. Garland, 142 S. Ct. 1614,

 1627 (2022).

       We also have constitutional jurisdiction, but it demands a more detailed

 explanation. Article III limits the federal courts’ jurisdiction to certain “Cases” and

 “Controversies.” Clapper v. Amnesty Int’l USA, 568 U.S. 398, 408 (2013). One

 element of the case-or-controversy requirement is that plaintiffs must establish they

 have standing to sue. Id. “The law of Article III standing, which is built on separation-

 of-powers principles, serves to prevent the judicial process from being used to usurp

 the powers of the political branches.” Id. “To establish Article III standing, an injury

 must be ‘concrete, particularized, and actual or imminent; fairly traceable to the

 challenged action; and redressable by a favorable ruling.’”        Id. at 409 (quoting

 Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139, 149 (2010)); see also Lujan v.

 Defs. of Wildlife, 504 U.S. 555, 560–61 (1992). “The federal courts are under an

 independent obligation to examine their own jurisdiction, and standing is perhaps the

 most important of the jurisdictional doctrines.” FW/PBS, Inc. v. City of Dall., 493 U.S.

 215, 231 (1990) (cleaned up) (quotation omitted). Because of the statutory language

 at issue and Petitioner’s removal to Mexico, it has become necessary to assure

 ourselves that Petitioner has standing—specifically, we must decide whether a

 determination in Petitioner’s favor would likely redress her injury.2 Lujan, 504 U.S.

 at 561; see also Spokeo, Inc. v. Robins, 578 U.S. 330, 338 (2016).


       2
        As best we understand it, Petitioner was removed to Mexico despite the
 Government’s repeated assertion that she was removed to Honduras.
                                            6
Appellate Case: 21-9562     Document: 010110725741          Date Filed: 08/17/2022     Page: 7



        The cancellation of removal statute states: “The Attorney General may cancel

 removal of, . . . an alien who is inadmissible or deportable from the United States if

 the alien has been physically present in the United States for a continuous period of

 not less than 10 years immediately preceding the date of such application.” 8 U.S.C.

 § 1229b(b)(1) (emphasis added). If Petitioner was not removed and still in the United

 States, a determination in her favor would clearly enable her to return to the BIA and

 ask for reopening so that she can make an application for cancellation of removal. See

 id. But Petitioner’s removal complicates this matter. If we decide in Petitioner’s favor

 and remand to the BIA, the statutory language suggests she cannot meet the eligibility

 requirements for cancellation of removal because any application filed after the BIA’s

 reopening would not be immediately preceded by 10 years of continuous presence “in

 the United States.” Id. In this situation, any determination in favor of Petitioner would

 be unlikely to redress her injury.

        At oral argument, Petitioner explained that if she successfully reopened her

 proceedings, she could ask the BIA to treat an application for cancellation of removal

 as if it were filed before Petitioner was removed. Oral Argument 4:20–5:24. See

 generally Edwards v. INS, 393 F.3d 299, 308–09 (2d Cir. 2004) (explaining the role of

 nunc pro tunc (literally “now for then”) in the field of immigration law). We have no

 occasion to consider the merit or appropriateness of such an argument, but we hold it

 is sufficient to establish Article III standing. If we decide this case in Petitioner’s favor

 and remand, she can ask the BIA to treat any post-reopening application for

 cancellation of removal as if it were immediately preceded by 10 years of continuous

                                              7
Appellate Case: 21-9562    Document: 010110725741        Date Filed: 08/17/2022    Page: 8



 physical presence in the United States—meaning a favorable decision by this Court

 could redress her injury. Petitioner has Article III standing.

       The same line of reasoning leads us to conclude that Petitioner’s removal does

 not moot this case. Petitioner can benefit from relief in this Court by pursuing her

 application for cancellation of removal on remand. Lopez v. Gonzales, 549 U.S. 47,

 52 n.2 (2006). Having assured ourselves that Petitioner has standing, and her claim is

 not moot, we proceed to the merits.

                                           III.

       We review the BIA’s denial of a motion to reopen for an abuse of discretion.

 Berdiev v. Garland, 13 F.4th 1125, 1130 (10th Cir. 2021). “The BIA abuses its

 discretion when its decision provides no rational explanation, inexplicably departs

 from established policies, is devoid of any reasoning, or contains only summary or

 conclusory statements.”    Qiu v. Sessions, 870 F.3d 1200, 1202 (10th Cir. 2017)

 (quoting Maatougui v. Holder, 738 F.3d 1230, 1239 (10th Cir. 2013)). If the BIA

 commits a legal error—a determination we make de novo—it necessarily follows that

 the BIA abused its discretion. See id.; Ferry v. Gonzales, 457 F.3d 1117, 1126 (10th

 Cir. 2006).

                                           IV.

       This petition for review represents the latest chapter in the Government’s

 ongoing efforts to dig itself out of a hole it placed itself in. The Attorney General may

 allow otherwise-removable aliens to remain in the country if, among other things, they

 have accrued 10 years of continuous physical presence in the United States. 8 U.S.C.

                                            8
Appellate Case: 21-9562    Document: 010110725741        Date Filed: 08/17/2022   Page: 9



 § 1229b(b)(1)(A). Continuous physical presence accrues under the stop-time rule until

 (A) an “alien is served a notice to appear under section 1229(a),” or (B) the alien

 commits certain criminal offenses. Id. § 1229b(d)(1). This seemingly simple rule “has

 generated outsized controversy,” Niz-Chavez, 141 S. Ct. at 1479, and all of it stems

 from the Government’s failure to serve—as required by the statute—“a notice to appear

 under section 1229(a).” § 1229b(d)(1).

       For years, if not decades, the Government sent aliens “notices to appear” which

 failed to include all the information required by § 1229(a)—like the “time and place at

 which the proceedings will be held.” 8 U.S.C. § 1229(a)(1)(G)(i). For countless aliens,

 the only obstacle to being eligible for cancellation of removal was the Government’s

 position that a time-and-place-to-be-set notice to appear still triggers the stop-time

 rule. In Pereira, the Supreme Court rejected the Government’s atextual interpretation

 and held a “putative notice to appear that fails to designate the specific time or place

 of the [alien]’s removal proceedings is not a ‘notice to appear under section 1229(a),’

 and so does not trigger the stop-time rule.” 138 S. Ct. at 2113–14. In one fell swoop,

 the Supreme Court cleared the way for many aliens, like Petitioner, to seek cancellation

 of removal.

       But the Government quickly erected a new hurdle. The Government’s new

 position was that it could trigger the stop-time rule by serving a second document, a

 notice of hearing, detailing the time and place of the proceedings. In its view, the

 notice of hearing cured the initially defective notice to appear.       Criticizing the

 Government for continuing “down the same old path,” the Supreme Court once again

                                            9
Appellate Case: 21-9562    Document: 010110725741         Date Filed: 08/17/2022    Page: 10



  rejected the Government’s atextual interpretation. Niz-Chavez, 141 S. Ct. at 1479. The

  stop-time rule requires service of “a” notice to appear, and “‘a’ notice would seem to

  suggest just that: ‘a’ single document containing the required information, not a

  mishmash of pieces with some assembly required.” Id. at 1480.

        This brings us to the present appeal, where the Government’s flavor-of-the-day

  is the final-order rule. The Government argues the final-order rule—which ends

  continuous physical presence when the immigration judge issues a final order of

  removal—operates in cases where the stop-time rule was never triggered. The narrow

  issue before us is whether the text of the stop-time rule can support such a reading.

  Our analysis proceeds in two steps. First, considering “all the textual and structural

  clues” bearing on the meaning of the statutory stop-time rule, id., we conclude the stop-

  time rule replaced the final-order rule. Second, we remand for the BIA to reconsider

  whether to reopen sua sponte or apply equitable tolling.

                                             A.

        Congress enacted the stop-time rule as part of the Illegal Immigration Reform

  and Immigrant Responsibility Act of 1996 (IIRIRA), Pub. L. No. 104-208, 110 Stat.

  3009–546. Before the stop-time rule, the final-order rule controlled when the period

  of continuous physical presence was deemed to end. See Garcia, 24 I. & N. Dec. at

  181. Even though the statutory stop-time rule makes no mention of the final-order

  rule, the Government asserts we must give Chevron deference to the BIA’s

  interpretation that the final-order rule not only survived the enactment of the stop-time

  rule but operates in cancellation cases where the stop-time rule is never triggered.

                                             10
Appellate Case: 21-9562     Document: 010110725741        Date Filed: 08/17/2022        Page: 11



         The Government skips a step: we cannot defer to an agency’s interpretation of

  a statute until we exhaust all the textual and structural clues bearing on the meaning of

  that statute and conclude Congress has not addressed the question at issue. Niz-Chavez,

  141 S. Ct. at 1480; Chevron, U.S.A., Inc. v. Nat. Res. Def. Council, Inc., 467 U.S. 837,

  842–43, 843 n.9 (1984). If, after employing traditional tools of statutory construction,

  we resolve the interpretive question put before us, “our sole function is to apply the

  law as we find it, not defer to some conflicting reading the government might advance.”

  Niz-Chavez, 141 S. Ct. at 1480 (cleaned up). “[A]n agency’s interpretation of a statute

  is not entitled to deference when it goes beyond the meaning that the statute can bear.”

  MCI Telecomms. Corp. v. AT&T Co., 512 U.S. 218, 229 (1994).

         We need not go further than the statute’s text to conclude the stop-time rule

  supplanted, rather than supplemented, the final-order rule. The stop-time rule reads:

         For purposes of this section, any period of continuous residence or
         continuous physical presence in the United States shall be deemed to end
         (A) . . ., when the alien is served a notice to appear under section 1229(a)
         of this title, or (B) when the alien has committed [certain removable
         offenses], whichever is earliest.

  8 U.S.C. § 1229b(d)(1). Based on this language, “time will stop accruing when the

  alien was (1) served with a notice to appear, or (2) when the alien committed certain

  removable offenses.” Torres de la Cruz v. Maurer, 483 F.3d 1013, 1020 (10th Cir.

  2007); see Quebrado Cantor v. Garland, 17 F.4th 869, 874 (9th Cir. 2021). The final-

  order rule is absent.

         “Straining to inject ambiguity into the statute,” Pereira, 138 S. Ct. at 2116, the

  Government asserts that Congress was “silent” on the question of whether the final-

                                             11
Appellate Case: 21-9562    Document: 010110725741        Date Filed: 08/17/2022    Page: 12



  order rule survived the enactment of the stop-time rule and operates in cancellation

  cases where the stop-time rule is not triggered. Congress was “silent” in the sense it

  did not say: “The final-order rule no longer ends the period of continuous physical

  presence.” But Congress can specifically address an issue without speaking explicitly.

  For example, even though Congress never explicitly told the FDA it did not have

  authority to regulate nicotine under the Food, Drug, and Cosmetic Act, the Supreme

  Court nevertheless held Congress directly spoke to that issue and “precluded the FDA’s

  jurisdiction to regulate tobacco products.” FDA v. Brown & Williamson Tobacco

  Corp., 529 U.S. 120, 132–33 (2000).

        Three clauses in the stop-time rule require us to hold Congress replaced, rather

  than supplemented, the final-order rule. First, the statute’s use of the word any means

  the stop-time rule controls the calculation of every period of continuous physical

  presence. The statute says “any period of . . . continuous physical presence in the

  United States shall be deemed to end” when the stop-time rule applies. 8 U.S.C.

  § 1229b(d)(1) (emphasis added).      When used in this context, any means every.

  Webster’s Third New International Dictionary 97 (Philip Babcock Gove ed., 1961)

  (defining any as “one, no matter what one: every”); 1 The Oxford English Dictionary

  539 (J. A. Simpson & E. S. C. Weiner eds., 2d ed. 1989) (“In affirmative sentences it

  [i.e., any] asserts concerning a being or thing of the sort named, without limitation as

  to which, and thus constructively of every one of them, since every one may in turn be

  taken as a representative.”); see Novartis Pharma AG v. Incyte Corp., 520 F. Supp. 3d

  514, 527–28 (S.D.N.Y. 2021). Thus, the statute says every period of continuous

                                            12
Appellate Case: 21-9562     Document: 010110725741        Date Filed: 08/17/2022     Page: 13



  physical presence shall be deemed to end when the stop-time rule applies, leaving no

  periods of continuous physical presence to be controlled by the final-order rule. Any

  can sometimes mean some, but as it is used in § 1229b(d)(1) the only acceptable

  reading is any means every. We must therefore give any its operative meaning and

  hold the stop-time rule controls every calculation of continuous physical presence. See

  United States v. Butler, 297 U.S. 1, 65 (1936) (“These words cannot be meaningless,

  else they would not have been used.”).

        Second, the stop-time rule provides an exhaustive list of events sufficient to end

  the period of continuous physical presence and the issuance of a final order of removal

  is not one of them. The statute states that every period of continuous physical presence

  shall end “(A) . . ., when the alien is served a notice to appear under section 1229(a) of

  this title, or (B) when the alien has committed [certain removeable offenses],

  whichever is earliest.” § 1229b(d)(1) (emphasis added). When unaccompanied by

  words signifying enlargement—like including—the use of the word or creates an

  exhaustive list of events sufficient to stop the clock.      See Webster’s Third New

  International Dictionary, supra, at 1585 (defining or as a “choice between alternative

  things”); Antonin Scalia & Bryan A. Garner, Reading Law: The Interpretation of Legal

  Texts 132 (2012) (“[T]he word include does not ordinarily introduce an exhaustive

  list.”). This means an unenumerated event—like the issuance of a final order of

  removal—cannot stop the clock. See United States v. Giordano, 416 U.S. 505, 513

  (1974) (holding an executive assistant does not have the power to authorize a wiretap

  application under a statute granting that power to the “Attorney General, or any

                                             13
Appellate Case: 21-9562     Document: 010110725741        Date Filed: 08/17/2022     Page: 14



  Assistant Attorney General specifically designated”).         This conclusion is only

  bolstered by the statute’s inclusion of the phrase whichever is earliest.

        The Government would effectively have us revise the statute so that there is a

  third trigger: (C) the issuance of a final order of removal. In the Government’s view,

  we must adopt such a reading to carry out the spirit, but not the text, of the law. When

  adopting the stop-time rule, the Government continues, Congress could never have

  contemplated a situation like Petitioner’s where aliens were in the throes of removal

  proceedings—or even already ordered removed—but were still accruing presence.

  “The question, however, is not what Congress ‘would have wanted’ but what Congress

  enacted.” Republic of Arg. v. Weltover, Inc., 504 U.S. 607, 618 (1992). Congress

  knew about the final-order rule and could have included it in the statute as a third basis

  for stopping the clock. See H.R. Rep. No. 104-469, at 122 (1996) (explaining, in the

  context of justifying the proposed stop-time rule, that aliens “often abused” the final-

  order rule by “seeking to delay proceedings” until the requisite time had accrued).

  Congress’ failure to do so does not “justify judicial legislation.” Ebert v. Poston, 266

  U.S. 548, 554 (1925). “[I]f the Congress intended to provide additional exceptions, it

  would have done so in clear language.” Petteys v. Butler, 367 F.2d 528, 538 (8th Cir.

  1966) (Blackmun, J., dissenting).

        Third, the statute’s mandatory language leads to the inescapable conclusion that

  the final-order rule cannot end the period of continuous physical presence. The statute

  commands that any period of continuous physical presence “shall be deemed to end”

  when the alien is served a notice to appear or commits a qualifying crime. 8 U.S.C.

                                             14
Appellate Case: 21-9562     Document: 010110725741         Date Filed: 08/17/2022    Page: 15



  § 1229b(d)(1) (emphasis added). By using the term shall, instead of may, Congress

  made the issuance of a notice to appear or commission of a qualifying crime a

  prerequisite for stopping the clock. See Kingdom Techs., Inc. v. United States, 579

  U.S. 162, 171–72 (2016) (“Unlike the word ‘may,’ which implies discretion, the word

  ‘shall’ usually connotes a requirement.”). An extra-statutory event like the issuance

  of a final order of removal is insufficient to stop the clock.

        Putting these clauses together, the stop-time rule applies to every calculation of

  continuous physical presence and requires the occurrence of one of only two possible

  events to stop the clock. We cannot say Congress was “silent” or “ambiguous” about

  the question of whether a third, extra-statutory event was sufficient to stop the clock—

  an ordinary reader would understand it is not. Chevron, 467 U.S. at 843; Niz-Chavez,

  141 S. Ct. at 1480. “Congress considered which events ought to ‘stop the clock’ on a

  nonpermanent resident’s period of continuous physical presence and settled, in its

  legislative judgment, on only two.” Quebrado Cantor, 17 F.4th at 874.

        The Government can only fall back to legislative history and policy arguments

  to support its atextual reading of the stop-time rule. Correctly noting the stop-time rule

  was passed to remove the alien’s incentive to delay removal proceedings by moving

  the stop-time trigger from the end of the proceedings to the beginning, the Government

  argues that our reading of the statute is wrong because it “thwarts the purpose of

  IIRIRA by not only incentivizing delay but exacerbating the issue, encouraging

  noncitizens with final, active removal orders to remain in the United States as long as

  possible.” Br. for Resp’t 18–19 (cleaned up). But this perverse incentive is entirely

                                              15
Appellate Case: 21-9562     Document: 010110725741        Date Filed: 08/17/2022     Page: 16



  of the Government’s own making.             The Government could have stopped the

  accumulation of continuous physical presence by issuing a proper notice to appear, see

  Quebrado Cantor, 17 F.4th at 874, or by executing the immigration judge’s order and

  removing Petitioner, see 8 U.S.C. § 1229b(b)(1)(A) (requiring 10 years of continuous

  physical presence “in the United States”). We do not have the power to depart from

  the statute’s clear text to cure the ills of government inaction. See Niz-Chavez, 141 S.

  Ct. at 1485; Pereira, 138 S. Ct. at 2118.

        After years of statutory short-circuiting, the Government finds itself in the

  uncomfortable position of being wrong. To stop the clock, all the Government had to

  do was serve an alien with a statutorily compliant notice to appear.             8 U.S.C.

  § 1229b(d)(1)(A). It did not and now countless aliens might be eligible for cancellation

  of removal. Instead of accepting its mistake or focusing its energies on Congress (who

  might be able to bail it out), the Government has chosen to “continue down the same

  old path,” Niz-Chavez, 141 S. Ct. at 1479, asking us to ignore the clear statutory text

  in favor of its preferred interpretation. “What the government asks is not a construction

  of a statute, but, in effect, an enlargement of it by the court, so that what was omitted,

  presumably by inadvertence, may be included within its scope. To supply omissions

  transcends the judicial function.” Iselin v. United States, 270 U.S. 245, 251 (1926).

  “An omission at the time of enactment, whether careless or calculated, cannot be

  judicially supplied however much later wisdom may recommend the inclusion.” Felix

  Frankfurter, Some Reflections on the Reading of Statutes, 47 Colum. L. Rev. 527, 534

  (1947).

                                              16
Appellate Case: 21-9562    Document: 010110725741         Date Filed: 08/17/2022    Page: 17



        “At the end of the day, given the clarity of the plain language, we apply the

  statute as written” and hold a final order of removal is insufficient to stop the clock.

  Pereira, 138 S. Ct. at 2119–20 (quotation omitted); see Quebrado Cantor, 17 F.4th at

  874. Because Congress unambiguously replaced the final-order rule with the stop-time

  rule, the BIA’s application of the final-order rule was legal error. Petitioner continued

  to accrue continuous physical presence after the immigration judge issued the order to

  voluntarily depart.

                                             B.

        Having concluded the BIA’s decision rests on legal error, the remaining

  question is whether to remand. The BIA relied on two independent and sufficient

  grounds to deny Petitioner’s motion to reopen: (1) Petitioner’s motion was untimely

  and the BIA declined to reopen the proceedings sua sponte or equitably toll the

  deadline; and (2) even if Petitioner’s motion was timely, the final-order rule prevented

  her from satisfying the presence requirement for cancellation of removal. Even after

  resolving the second issue in favor of Petitioner, we can only remand if there is reason

  to believe the erroneous final-order rule analysis may have infected the BIA’s decision

  to not reopen the proceedings sua sponte, Berdiev, 13 F.4th at 1130, or if the BIA’s

  equitable tolling analysis is “devoid of any reasoning, or contains only summary or

  conclusory statements.” Qiu, 870 F.3d at 1202 (quoting Maatougui, 738 F.3d at 1239).

  We take each in turn and conclude remand is appropriate.

        In the exercise of its discretion, the BIA may overlook the untimeliness of a

  motion to reopen by reopening the proceedings sua sponte.           We generally lack

                                             17
Appellate Case: 21-9562    Document: 010110725741       Date Filed: 08/17/2022    Page: 18



  jurisdiction to review the BIA’s refusal to reopen sua sponte, “because there are no

  standards by which to judge the agency’s exercise of discretion.” Berdiev, 13 F.4th at

  1130 (quoting Jimenez v. Sessions, 893 F.3d 704, 708–09 (10th Cir. 2018)). But where

  the BIA “may have declined to exercise its sua sponte authority because it

  misperceived the legal background and thought, incorrectly, that a reopening would

  necessarily fail,” Mahmood v. Holder, 570 F.3d 466, 469 (2d Cir. 2009) (cleaned up),

  we may exercise limited jurisdiction to “remand to the BIA so it may exercise its [sua

  sponte] authority against the correct legal background.” Pllumi v. Attorney Gen., 642

  F.3d 155, 160 (3d Cir. 2011) (quotation omitted); see Reyes-Vargas v. Barr, 958 F.3d

  1295, 1300 (10th Cir. 2020).

        After erroneously concluding Petitioner was not eligible for cancellation of

  removal based on the final-order rule, the BIA concluded by saying: “Finally, we

  decline to exercise our discretionary sua sponte authority to reopen these proceedings

  for the [Petitioner] to apply for cancellation of removal.” Given this sentence follows

  the BIA’s comparatively in-depth application of the final-order rule (two paragraphs

  versus one sentence), we cannot discern whether the BIA declined to exercise its sua

  sponte authority based on an erroneous view of the law. In light of this uncertainty,

  we must remand to the BIA so that it can reconsider whether to reopen sua sponte

  against the correct legal background. Berdiev, 13 F.4th at 1138; see Zzyym v. Pompeo,

  958 F.3d 1014, 1033 (10th Cir. 2020) (“If we can’t determine whether the agency

  necessarily relied on deficient reasons, it would make little sense to uphold the

  agency’s action. In these cases, remand is appropriate.”). On remand, the BIA is free

                                            18
Appellate Case: 21-9562    Document: 010110725741         Date Filed: 08/17/2022    Page: 19



  to deny or grant reopening sua sponte, and we have no jurisdiction to review such a

  decision. Pllumi, 642 F.3d at 160; see Berdiev, 13 F.4th at 1130.

         As an alternative basis for excusing her motion’s lateness, Petitioner argued she

  was entitled to equitable tolling.3 Equitable tolling is appropriate where the movant

  shows (1) that she has been pursuing her rights diligently, and (2) that some

  extraordinary circumstance stood in her way and prevented timely filing. Holland v.

  Florida, 560 U.S. 631, 649 (2010).         In rejecting Petitioner’s equitable tolling

  arguments, the full extent of the BIA’s analysis was “we find no extraordinary

  circumstance which would warrant equitable tolling of the [Petitioner]’s motion” with

  a general cite to Holland—a prisoner habeas corpus case. Our only concern is whether

  this analysis was so cursory or conclusory that it constitutes an abuse of discretion.

  Qiu, 870 F.3d at 1202. We do not, in any way, prejudge whether Petitioner is entitled

  to equitable tolling.

         The Government argues the BIA’s analysis could not be too cursory because

  Petitioner’s equitable tolling argument before the BIA was itself cursory. (By limiting

  its present discussion of sua sponte reopening and equitable tolling to one footnote, the

  Government is doing the same thing.) In her motion to reopen, Petitioner argued



         3
          Petitioner’s motion to reopen was both time- and number-barred. 8 C.F.R.
  § 1003.2(c)(2). The parties seem to implicitly agree that equitable tolling may excuse
  both the lateness and duplicity of Petitioner’s motion to reopen. We assume, without
  deciding, the parties are correct. “We question, however, whether equitable tolling is
  the appropriate framework for analyzing whether a second motion to [reopen] may be
  considered, as there is no clock to toll with a number bar.” Omar v. Lynch, 814 F.3d
  565, 569 n.1 (1st Cir. 2016).
                                             19
Appellate Case: 21-9562     Document: 010110725741        Date Filed: 08/17/2022     Page: 20



  Pereira and Banuelos-Galviz “constitute[d] an extraordinary circumstance” preventing

  her timely filing.4 Equitable tolling claims “based on changes in the law are not

  unheard of.” Lona v. Barr, 958 F.3d 1225, 1230–31 (9th Cir. 2020). The Fifth Circuit,

  for example, remanded for the BIA to consider a change-in-the-law equitable tolling

  claim in Lugo-Resendez v. Lynch, 831 F.3d 337 (5th Cir. 2016). And on remand, the

  BIA accepted that the change in law justified equitable tolling. Lugo-Resendez, 2017

  WL 8787197, at *3 (B.I.A. Dec. 28, 2017).

        Based on our research, the closest we came to recognizing such a claim was in

  an unpublished decision: Olivas-Melendez v. Wilkinson, 845 F. App’x 721 (10th Cir.

  2021). There, the petitioner argued the lateness of his motion to reopen “should be

  subject to equitable tolling because upon learning of a fundamental change in the law

  he acted with due diligence.” Id. at 727 (cleaned up). We ultimately affirmed the

  BIA’s decision denying equitable tolling, but we said nothing about whether changes

  in the law can serve as a basis for equitable tolling. Because it is unnecessary to answer

  that question today, we do not. Instead, we hold that because the BIA seems to have

  considered change-in-the-law equitable tolling arguments before, the BIA abused its

  discretion in this case by failing to “announce its decision in terms sufficient to enable

  a reviewing court to perceive that it has heard and thought and not merely reacted.”

  Ismaiel v. Mukasey, 516 F.3d 1198, 1207 (10th Cir. 2008) (quoting Becerra-Jimenez

  v. INS, 829 F.2d 996, 1000 (10th Cir. 1987)).


        4
          Petitioner raised other arguments for equitable tolling, but it is unnecessary to
  consider these arguments at this stage.
                                             20
Appellate Case: 21-9562    Document: 010110725741         Date Filed: 08/17/2022   Page: 21



        One sentence, devoid of any analysis, concluding there was no extraordinary

  circumstance which would warrant equitable tolling is insufficient for us to perceive

  the BIA reasoned at all—at least when the sentence appears in the wake of a more

  analytically substantial but erroneous application of the final-order rule. See Qiu, 870

  F.3d at 1202. There are, in these circumstances, too many “danger signals” suggesting

  the BIA “has not genuinely engaged in reasoned decision-making.” Greater Bos.

  Television Corp. v. FCC, 444 F.2d 841, 851 (D.C. Cir. 1970). We cannot discern why

  the BIA found no extraordinary circumstance which would warrant equitable tolling,

  so the BIA abused its discretion. This is not to say that the BIA cannot once again

  conclude Petitioner is ineligible for equitable tolling. Instead, we narrowly conclude

  the BIA’s equitable tolling analysis was too perfunctory for judicial review, meaning

  remand is appropriate. See Qiu, 870 F.3d at 1202, 1206.

                                *            *             *

        Nothing in this opinion should be read to express a view on the ultimate merits

  of Petitioner’s case. On remand, the Government is free to argue that Petitioner should

  not be granted sua sponte reopening or equitable tolling. This opinion is expressly

  limited to two conclusions. First, the BIA’s application of the final-order rule was

  legal error. Second, the BIA’s explanations for denying sua sponte reopening and

  equitable tolling constituted, as a procedural matter, an abuse of discretion.

        For the reasons stated herein, we GRANT the petition for review and REMAND

  to the BIA for further proceedings not inconsistent with this opinion.



                                             21